Citation Nr: 0308257	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  01-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased (compensable) evaluation for 
prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Bunch, Associate Counsel




INTRODUCTION

The veteran had more than 20 years and 6 months of active 
duty terminating with his retirement in April 1965.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal of an April 2000 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) regional office in St. Petersburg, Florida (hereinafter 
RO).  In the April 2000 decision the RO granted service 
connection for prostate cancer and assigned a non-compensable 
rating. 

The veteran in a VA Form 9 received in October 2001 appears 
to be filing claims to reopen the issue of service connection 
for skin cancer secondary to Agent Orange exposure, and an 
increased rating for a special monthly compensation based on 
the loss of use of a creative organ.  It is unclear from the 
record whether the veteran is claiming entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  It also appears that 
an informal claim for sphincter dysfunction secondary to 
bulbous urethral stint due to scarring from I-125 seeds for 
prostate carcinoma may be raised in the March 2003 VA 
examination.  These matters are referred to the RO for any 
appropriate action.


FINDING OF FACT

The residuals of the prostate cancer are manifested primarily 
by urinary frequency approximately every hour-and-a-half 
during the day and five times per night.  


CONCLUSION OF LAW

The schedular criteria for a 40 percent rating for prostate 
cancer have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527, 7528. 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  The final rule 
implementing the VCAA was published on August 29, 2001. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  With regard to the instant case, the 
information and evidence needed is that which would 
demonstrate that entitlement to increased evaluation for 
prostate cancer was warranted.  Such action was accomplished 
by means of statement of the case, and a multiple letters, 
such as April 2003from the RO to the veteran.  These 
documents informed the veteran of the relevant criteria, and 
evidence needed, by which entitlement to increased evaluation 
for prostate cancer secondary to Agent Orange exposure could 
be granted.  In November 2002 was advised by the Board that 
he was to furnish the names and addresses of all health care 
providers who have treated him for his prostate cancer 
secondary to Agent Orange exposure, which were not currently 
of record.  Moreover, the December 2001 Statement of the Case 
furnished the veteran and his representative sets forth the 
duty to assist requirements of the VCAA.  In view of these 
actions by VA, the Board finds that VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed; the discussions in these various 
documents apprised him of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements. See Quartucccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  Such action has been accomplished, as 
noted above, by the April 2003 additional development carried 
out by the Board and by the letters sent to the appellant.  A 
VA examination has been conducted.  In February 2003 the 
Board furnished the veteran the appropriate release of 
information form s for completion by him in order to obtain 
pertinent treatment records.  No response was received from 
the veteran.  The Board concludes that all pertinent evidence 
has been obtained, and that no further development of the 
case is warranted.  VA has satisfied its duties to notify and 
assist the appellant in this case.  

Factual Background

The private medical records show that the veteran was 
diagnosed with prostate cancer in October 1998 by biopsy.  He 
underwent I125 seed implants in January 1999.  In January 
1999 the veteran underwent cystoscopy with dilation of a 
bulbourethral stricture, and urethrotomy after which he wore 
a Foley catheter for at least several days.  

A private outpatient record from March 1999 shows the veteran 
has some slowing of his [urine] stream with a residual urine 
rate of 49 ccs.  The impression was prostate cancer status-
post I-125 seed placement with some minimal voiding 
complaints, primarily dysuria with some decreased force of 
stream.  In May 1999 it was reported that there was no 
obvious nodularity and/or induration consistent with the 
recurrence or reactivation of the prostate cancer.  In 
September 1999 it was reported that the prostatic fossa was 
totally flat.  Subsequently, he underwent a repeat cystoscopy 
and placement of an internal stenting within the urethral 
structure.  

In February 2000 the veteran's physician indicated that the 
underlying cancer seemed to be under control.  In March 2000 
the veteran filed his original claim for compensation 
benefits.

In April 2000 the RO granted service connection for prostate 
cancer as secondary to Agent Orange exposure and assigned a 
non-compensable rating effective from January 2000.

In March 2003 the veteran underwent a VA examination.  At 
that time it was reported that the veteran was 81 years of 
age.  He complained of urination every one-and-a-half hours 
both day and night.  He also reported dribbling of urine and 
weakness of stream.  He did not wear a diaper. His anexoria 
occurred after his treatment for his prostate in January 
1999.  He believed he had lost 10 pounds over the past year.  
He had been unable to work due to lethargy, which gradually 
increased over the last 6 to 8 years.  He had no history of 
renal, ureteral or bladder calculi.  He has no history of 
glomerulonephritis or pyelonephritis.  He has had no 
hospitalizations for his urinary tract disease.   The 
examiner found that there were urine stains in the veteran's 
underwear.  The veteran was prescribed medication for 
frequency of urination.  The examiner found that the veteran 
had no need of home catherization, or of recurrent dilation 
since placement of the bulbourethral stent.  The veteran 
reported that he did not use absorbent materials or diuretics 

The examination of the prostate showed very mild bilateral 
induration probably due to scarring from the I125 seed 
implants.  There was no nodurlarity.  There was no clubbing, 
edema or cyanosis of the extremities.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
In considering the severity of a disability it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Diagnostic Code 7527 provides that disabilities of the 
prostate gland are rated as voiding dysfunction or urinary 
tract infection, which ever is predominant.

Diagnostic Code 7528 (2001).  This code section allows only 
for a 100 percent evaluation in cases of malignant neoplasms 
of the genitourinary system. An associated note indicates 
that, following the cessation of surgical, X-ray, 
antineoplastic chemotherapy, or another therapeutic 
procedure, the 100 percent rating shall continue with a 
mandatory VA examination at the expiration of six months. Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e) (2002).  In cases where there has been no local 
recurrence or metastasis, the rating should be based on 
voiding dysfunction or renal dysfunction, whichever is 
prominent.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding. See 
38 C.F.R. § 4.115a. Evaluation under urine leakage involves 
ratings ranging from 20 to 60 percent and contemplates 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence.  When these 
factors require the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day, a 60 percent evaluation is warranted.  When there is 
leakage requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day, a 40 percent disability 
rating is warranted.  A 20 percent rating contemplates 
leakage requiring the wearing of absorbent materials which 
must be changed less than 2 times per day. Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night. Id.

Obstructed voiding entails ratings ranging from non-
compensable to 30 percent.  A 30 percent rating contemplates 
urinary retention requiring intermittent or continuous 
catheterization. A 10 percent rating contemplates marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following: (1) post-void residuals greater than 150 cubic 
centimeters (cc's); (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per second); (3) recurrent 
urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilatation every 2 to 3 
months. A non-compensable rating contemplates obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year. Id.

With regard to a renal dysfunction, a 100 percent disability 
rating is warranted where regular dialysis is required or 
more than sedentary activity is precluded from one of the 
following: persistent edema and albuminuria; or, BUN more 
than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  An 80 percent disability rating 
is assigned where there is persistent edema and albuminuria 
with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss or limitation of exertion.  A 60 
percent disability rating is assigned where there is constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101.  A 30 percent disability rating 
requires constant or recurring albumin with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101. A zero percent (noncompensable) 
disability rating requires renal dysfunction with albumin and 
casts with a history of acute nephritis; or, noncompensable 
hypertension under Diagnostic Code 7101. 38 C.F.R. § 4.115a.

In this regard, the available evidence indicates that there 
has been no recurrence of the prostate cancer following the 
I125 implants in January 1999.  The recent VA examination 
showed that the veteran was urinating every one-and-a-half 
hours both day and night.  Accordingly, the Board finds that 
the criteria for a 40 percent rating have been met.  However, 
the evidence does not provide a basis for a rating in excess 
of 40 percent.  Although the veteran experiences dribbling he 
does not have continual urine leakage or urinary incontinence 
that requires the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day.  Also, there is no evidence of renal dysfunction 
associated with the prostate cancer.  Accordingly, the Board 
finds that a rating in excess of 40 percent is not warranted.  
Finally, the 40 percent rating is the highest rating 
warranted during the appeal period.  Fenderson v. West, 12 
Vet. App. 119 (1999)


ORDER

Entitlement to an original increased evaluation in excess of 
40 percent for prostate cancer secondary to Agent Orange is 
granted subject to the law and regulation governing the 
payment of monetary benefits.



		
	ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



